This is an action brought by plaintiff against defendants to recover damages. Giving the complaint a liberal construction, it is an action for actionable negligence against both defendants as joint tort-feasors. It alleges a duty owed by both defendants to plaintiff, the nonperformance of which duty it is alleged was the proximate cause of injury to plaintiff. The Bemis Lumber Company, a nonresident corporation defendant, duly filed its petition and bond for removal of the action to the District Court of the United States for the Western District of North Carolina, for trial, on the ground of fraudulent joinder of L. W. Wilson, a resident defendant. The court below made an order refusing the petition of Bemis Lumber Company for removal. Crisp v. Fibre Co., 193 N.C. 77; Hurt v. Mfg. Co., 198 N.C. 1;Tron v. Refining Co., 199 N.C. 816. From the record, serious questions may arise on the trial, which we do not now consider. The case is not before us on demurrer. We pass alone on the petition of the Bemis Lumber Company for removal to the Federal Court, as that is the only question presented. Huntley v. Express Co., 191 N.C. 696. The judgment below is
Affirmed.